DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 26, 2022, the applicants have filed RCE. The applicants have canceled claims 7, 9-10, 17 and 19; amended claims 1, 4-6 and 11 and furthermore, have added a new claim 24.
3. Claims 1-6, 8, 11-16, 18, 20-21 and 24 are pending in the application. Claims 15-16 are withdrawn from further consideration as being directed to non-elected subject matter.
                                       Response to Arguments
4. Applicant's arguments filed on Oct. 26, 2022 have been fully considered but they are not persuasive regarding written description rejection of claims 1-6, 8, 12-14, 18 and  20-21, prior art rejection of claims 1-6, 8, 12-14, 18 and 20-21, indefiniteness rejection of claim 1 and Improper Markush Group rejection of claims 1-6, 8, 12-14, 18, 20-21 and 24. Regarding written description rejection, the examiner does not agree with the applicant’s arguments that there is written description for preparing and using instant compounds of formula I where variable L4 is other than pyridine. As stated clearly in the previous office actions, compounds encompassed by formula I are only disclosed on pages 65 and 101 out of thousands of compounds. In all these compounds, variable L4 always represents pyridine ring. The examiner also does not agree with the applicant’s arguments regarding prior art rejection. The cited compound in column 87 of US 2015/0105556 A1 does anticipate the instant claims when variable L4 represents pyridine ring. Regarding indefiniteness rejection of claim 1, variables Y1-Y3 are not defined. The applicants argue that since some structures are defined for variable L1, there is no need to define these variables. The examiner does not agree with this argument. Why did they define variables Y4 and V1? Regarding Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments that compounds of formula I, A-2 and A-3 have a common core. Furthermore, as stated in the last office action, within compounds of formula I, the value of variable L4 is critical for the common core of these compounds. As stated clearly in the last office action, prior art reference was found against specific species of formula I. Therefore, search will not be extended to additional species. Claims must be amended to read upon compounds of formula I where variable L4 represents pyridine ring.
                                                     Conclusion
5. Rejection of claims 1-6, 8, 12-14, 18 and 20-21 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. Rejection of claim 1 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
7. Rejection of claims 1-6, 8, 12-14, 18 and 20-21 under 35 U.S.C. 102 (a) (1) is maintained for the reasons of record.
8. The Improper Markush Group rejection of claims 1-6, 8, 12-14, 18, 20-21 and 24 is maintained for the reasons of record.

                                NEW        GROUNDS      OF    REJECTION
Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claims 1-3, 6, 11-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, variables X1 and X2 are defined. However, these variables are not present in any formulae.
Claim 2 recites the limitation "F3 and F4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "F3 and F4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, variables X1 and X2 are defined. However, these variables are not present in any formulae.
Claim 11 depends upon claim 7 which has been canceled.
Claim 12 recites the limitation "naphthalene ring for the values of variables L2 and L3" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "F3 and F4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "F3 and F4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends upon claim 17 which has been canceled.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625